Citation Nr: 1827001	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance for the 2015 benefit year. 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to July 1986 and from March 2005 to June 2006.  This matter is on appeal before the Board of Veterans' Appeals (Board) on appeal from an July 2015 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas.

In his April 2016 substantive appeal, the Veteran requested a Central Office hearing.  In August 2016 correspondence, the Veteran withdrew his request for the hearing. 


FINDINGS OF FACT

1. The Veteran has a service-connected left knee disability, uses a brace to treat his left knee symptoms, and that brace causes wear and tear on his pants. 

2. The Veteran has a service-connected right ankle disability, uses a brace to treat his right ankle symptoms, and that brace causes wear and tear on his socks.


CONCLUSION OF LAW

The criteria for entitlement to two (2) clothing allowances have been met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies to these claims.  However, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless. 

In regard to the issue on appeal, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing. See 38 C.F.R. § 3.810(a)(1)(ii)(A).  Multiple clothing allowances may be provided for each orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment, if the Veteran satisfies the above requirements.  38 C.F.R. § 3.810(a)(2).  

Here the most probative evidence of record demonstrates that two clothing allowances are warranted for the 2015 benefit year based on the Veteran's use of a left knee brace and a right ankle brace for his service-connected left knee and right ankle disabilities.  

Turning first to the service-connected left knee disability, the record supports a finding that the Veteran's use of a left knee brace tends to generally wear his pants.  In his notice of disagreement dated August 2015, the Veteran stated that his left knee brace would damage and wear out his pants quickly.  In the April 2016 substantive appeal, the Veteran's spouse reported that she replaced the Veteran's jeans every few months "due to the left side being destroyed."  In correspondence dated August 2016, the Veteran stated that he had to continually "put out more money to replace jeans that are wearing out due to the knee brace."  In October 2016, the Veteran submitted pictures of worn jeans, showing where on the pants his left knee brace had worn down the pants. 

In the March 2016 statement of the case, the Veteran was denied a clothing allowance for his left knee brace because the brace was considered "covered by material" and a "softgood orthotic."  The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace have no fabric covering; it simply indicates that it must tend to wear and tear clothing. 38 C.F.R. § 3.810 (a)(1).  

The Veteran has submitted testimony and photographs detailing the damage his left knee brace causes to his pants.  As the Veteran wears the brace and is fully aware of its effect on his clothing, he is competent to testify whether the brace results in wear and tear on his clothes.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, submission of pictures by the Veteran is considered sufficient evidence of wear and tear.  See VHA Handbook 1173.15 paragraph 6.b.  The Board notes that the previous medical opinion did not consider all of the Veteran's statements or his later submission of photographs when opining that his left knee brace did not cause wear or tear.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that an opinion is only as good and credible as the history on which it was based).  Overall, the Board finds that the Veteran's left knee brace generally wears his jeans and that he is entitled to a clothing allowance for his left knee brace.

The Board also finds that the Veteran is also entitled to an additional clothing allowance for his right ankle brace.  In the April 2016 substantive appeal, the Veteran's spouse reported that the Veteran's right socks fall apart at a "rapid rate" because of his use of a right ankle brace.  In August 2016 correspondence, the Veteran stated that he had to continually "put out more money to replace ... socks that develop holes due to the ankle brace."  As stated above, the Veteran is competent to report the effects of his orthopedic braces he observes.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's testimony supports a finding that his right ankle brace wears and tears his socks.  While the opinion of record found that his right ankle brace does not cause wear, the opinion did not consider the Veteran's competent and credible testimony and is considered of little probative value.  See Reonal, 5 Vet. App. at 460-61.  Instead, The Board finds the Veteran has satisfied the requirements for a clothing allowance related to his right ankle brace.  

As his right ankle brace affects a separate article of clothing other than his pants and he has satisfied the requirements of 38 C.F.R. § 3.810(a)(1), he is entitled to a second clothing allowance.  38 C.F.R. § 3.810(a)(2).  


ORDER

Two (2) clothing allowances are granted for the 2015 benefit year. 




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


